DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Priority
3.        Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has not been filed in parent Application CANADA 3039235 04/05/2019. 

Information Disclosure Statement
4.        The information disclosure statement (IDS), filed on 04/03/20 has been considered.  Please refer to Applicant's copy of the 1449 submitted herewith.

Election/Restrictions
5.         Applicant’s election without traverse of claims 16-22 directed to a composition and species MEA-HCl as the acid and monoethanolamine (MEA) as the alkanolamine in the reply filed on 05/14/21 is acknowledged.
Scope of the Elected Invention
6.        Claims 16-35 are pending in this application.  Claims 21-22 are directed to the non-elected species and claims 23-35 are directed to non-elected invention. Accordingly, claims 21-35 are withdrawn from further consideration by the examiner, 37 C.F.R. §1.142(b), as being drawn to a non-elected invention/species.  The withdrawn subject matter is patentably distinct from the elected subject matter as it differs in structure and element and would require separate search considerations. In addition, a reference, which anticipates one group, would not render obvious the other.    
           The scope of the elected subject matter that will be examined and searched is as follows:
           Claims 16-20 are drawn to a composition and species MEA-HCl as the acid and monoethanolamine (MEA) as the alkanolamine.

Claim Rejections - 35 USC § 103
7.       The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.       The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.       Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Visintin (US 2011/0275164).
            Claim interpretation: Regarding the claim 16 recitation “an inhibited hydrochloric acid aqueous composition”, the composition comprising ‘hydrofluoric acid in solution and an alkanolamine’ fulfill the recitation requirement. 
           Regarding claims 16-20, Visintin discloses a composition comprising hydrofluoric acid in a solution such as organic solvent and/or water, and amine such as monoethanolamine (read on an inhibited hydrochloric acid aqueous composition) and additional acid such as hydrochloric acid and/or monoethanolamine (read on acid having pKa value of less than 3) (para [0063]-[0066], [0069]-[0072]). 
          Regarding claim 16 recitation “wherein said alkanolamine and hydrofluoric acid are present in a molar ratio of at least 1:1” or claim 18 recitation “wherein said alkanolamine and hydrofluoric acid are present in a molar ratio of at least 1.1:1”, Visintin does not explicitly disclose the claimed molar ratio. 
         However, Visintin discloses applicants elected alkanolamine such as monoethanolamine (MW=61 g/mol; para [0065]), and HF (MW=20 g/mol; para [0063]). Further, Visintin discloses in the table in para [0072] amine in amount of from about 1 to about 30 wt%, and hydrofluoric acid from about 5 to about 45 wt%. For the conversion of the wt% to mole, first wt% of the numbers were divided by 100 and further divided by the molecular weight. Accordingly, the amine such as monoethanolamine about 1 to 
           In claim 16, the recitation “a mud acid composition” has been given little patentable weight because the recitation occurs in the preamble.  A preamble is generally not accorded patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
          In the instant case, the preamble in claim 16 merely recites the intended use of the composition, wherein the prior art can meet this future limitation by merely being capable of such intended use. 

Conclusion
           Any inquiry concerning this communication or earlier communications from the

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RANDY P GULAKOWSKI can be reached on (571)272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KUMAR R BHUSHAN/Primary Examiner, Art Unit 1768